Citation Nr: 0637780	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling, including a 
separate 10 percent rating for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from November 1958 to May 
1979.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board issued a decision in April 2004 denying the 
veteran's claim for an increased rating, and he appealed to 
the U.S. Court of Appeals for Veterans Claims (Court).  
In April 2005, his attorney and VA's Office of General 
Counsel - representing the Secretary of VA, filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the case for readjudication in compliance 
with directives specified.  The Court issued an order in May 
2005, granting the joint motion and since has returned the 
case to the Board.

When filing his substantive appeal (VA Form 9) in May 2003, 
the veteran requested a hearing before a Veterans Law Judge 
(VLJ) of the Board.  The RO scheduled his hearing for March 
2004, but he failed to appear for it.  There are no other 
hearing requests of record, and he has not justified his 
absence, so the Board deems his request for a hearing 
withdrawn.  See 38 C.F.R. § 20.704(d) (2006).


FINDING OF FACT

VA's rating schedule does not provide for an evaluation 
higher than 10 percent for bilateral tinnitus; the veteran 
already has this rating, and his tinnitus does not present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  




CONCLUSION OF LAW

There is no legal basis for the assignment of an evaluation 
higher than 10 percent for bilateral tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic 
Code 6260 (as in effect prior to and from June 23, 2003); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran requested an evaluation in excess of 10 percent 
for tinnitus, specifically a 10 percent evaluation for each 
ear.  A September 1979 rating decision granted service 
connection for this condition and assigned a 10 percent 
disability rating retroactively effective from June 1, 1979.  
A December 1997 rating decision confirmed and continued the 
10 percent disability evaluation for the veteran's bilateral 
tinnitus.  In November 2002, the veteran filed a claim for 
separate 10 percent ratings for each ear.  The RO continued 
to assign a 10 percent evaluation under Diagnostic Code (DC) 
6260 because there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  See 
Chairman's Memorandum No. 01-05-08 (April 28, 2005).  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

However, the veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
See 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  See Manning v. Principi, 16 Vet. App. 534, 542-
543 (2002). 


ORDER

A disability rating in excess of 10 percent for tinnitus is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


